DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Response to Arguments
Applicant’s Amendments and Arguments filed 02/03/2021 with respect to claims 1-20 have been noted and entered for consideration. 

With regard to the claim objections, Applicant’s arguments filed 02/03/2021 (see page 8 of Remarks) in view of the amendments filed 02/03/2021 and examiner’s amendment agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the claim objections have been withdrawn.

With regard to the 112 rejections, Applicant’s arguments filed 02/03/2021 (see pages 9-10 of Remarks) in view of the amendments filed 02/03/2021 and examiner’s amendment agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the 112 rejections of claims have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 02/03/2021 (see pages 10-12 of Remarks) in view of the amendments filed 02/03/2021 and examiner’s amendments agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the 103 rejections of claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email communications with Michelle T. Kevern on April 30, 2021.
The application has been amended to the claims (see attached, “Examiner amendment to claims).

Allowable Subject Matter
Claims 1-2, 4-12, 14-17 and 19-20 (renumbered as claims 1-17) are allowed. 
The following is an examiner’s statement of reasons of allowance.
Claims 1-2, 4-12, 14-17 and 19-20 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “...  advertising a local loopback route to one or more other spine nodes of the plurality of spine nodes other than the first spine node within a same level in the network topology; identifying an alternative spine node of the plurality of spine nodes at the same level in the network topology as the first spine node; generating a tunnel label for the packet based on the advertised loopback route, wherein the tunnel label indicates the packet should be transmitted to the alternative spine node and further indicates that a route through the alternative spine node is not a best path from the second leaf node to the first leaf node; attaching the tunnel label to the packet; and returning the packet including the tunnel label to the second leaf node for the second leaf node to forward the packet including the tunnel label to the alternative spine node in lieu of performing a lookup on the first prefix  ....” and in combination with other limitations recited in claim 1.
Neither the cited prior of record, whether taken in combination or individually fails to teach, or suggest, “the above-mentioned italic limitations and in combination with other limitations recited in claim 1.
Claims 11 and 16 each recites similar features to the above-mentioned italic limitations of claim 1 and are thus allowable over prior arts of record since the prior arts of record.
Claims 2, 4-10, 12, 14-15, 17 and 19-20 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469  
                                                                                                                                                                                                      /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469